Per Curiam. Appellant Jimmy Don Wooten by his attorney, James O. Clawson, has filed a motion for rule on the clerk. The motion reflects that Appellant requested a hearing in the trial court on his Rule 37 petition, and that such request was denied. Clawson admits by motion that the notice of appeal was not timely filed due to a mistake on his part.  Because Clawson has assumed responsibility for the error, we treat the motion for rule on the clerk as a motion for belated appeal, and we grant it. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct.